DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 5/29/2021 has been entered.  
Claims 5-10 and 12-24 are pending.  
Claims 11 are cancelled.  
Claims 5-10 and 12-24 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al. (Pub. No.: US 20100042390 A1) in view of Carpenter et al. (Pub. No.: US 20050169196 A1), hereafter respectively referred to as Jenkins and Carpenter.  
	In regard to Claim 5, Jenkins teaches A system for optimizing a telecommunications network, the system comprising: at least one processor (modification module 166, Para. 20, FIGS. 1A, 1B); and memory, operatively connected to the at least one processor and containing instructions (identification module 164, Para. 20, FIGS. 1A, 1B) that, when executed by the at least one processor, cause the system to: access information describing fiber segments in the telecommunications network (planning module 160 may include a display module 162 that displays a model of Optical Signal-to-Noise Ratio (OSNR) margins of optical signals on a path-by-path basis, Para. 20, FIG. 1B.  Planning module 260 is responsible for taking all demands and determining the best way to route them through the network, Para. 26, FIG. 2.  Optical signal-to-noise ratio (OSNR) must be above a threshold that depends on the data rate measured, Para. 27, FIG. 2).  
	Jenkins teaches identify, based on the information, a plurality of spans of the fiber segments in the telecommunications network (for optical signals traveling from node A to node D via nodes B and C, Para. 30, FIGS. 3A, 3B.  For optical signals traveling in the clockwise direction from node A to node C, through node B, Para. 31, FIGS. 3A, 3B) that can be traversed by a wave without intermediate regeneration (starting from the row labeled A to the column labeled D, the value of OSNR margin is 20.6 dB, Para. 30, FIGS. 3A, 3B.  The value of the OSNR margin for optical signals traveling in the clockwise direction from node A to node C, through node B, is 19.3 dB, Para. 31, FIGS. 3A, 3B).  
Jenkins teaches generate an optimal placement for at least one regeneration device in the telecommunications network (where there are paths that require regeneration, the planner may wish to designate at least one node as a regeneration node, Para. 34, FIGS. 3A, 3B) based on at least: a constraint (Good choice is node C, Para. 34, FIGS. 3A, 3B.  The planner may decide to use this node because that node has terminating demands and requires multiplexing equipment, Para. 34, FIGS. 3A, 3B).  
Jenkins teaches cause display of the optimal placement for the at least one regeneration device in a graphical user interface (a display module 150 that displays a model of Optical Signal-to-Noise Ratio (OSNR) margins of optical signals on a path-by-path basis to a user 120, Para. 16, FIG. 1A.  Example embodiment 100 identifies one or more regeneration locations within the topology, Para. 17, FIG. 1A).  
Jenkins teaches, wherein the graphical user interface (display module 150 that displays a model, Para. 16, FIG. 1A) further comprises at least one span of the plurality of spans (n optical network elements 130_1, 130_2, . . . , 130_n-1, 130_n and paths 135_1, 135_2, . . . , 135_n-1, 135_n in a representation of a topology of an optical network 110, Para. 16, FIG. 1A), and wherein the at least one span is associated with the display of the optimal placement for the at least one regeneration device (100 identifies one or more regeneration locations 140_1, 140_2, . . . , 140_n-1, 140_n within the topology, Para. 17, FIG. 1A).  
Jenkins, although providing an implicit teaching, fails to explicitly teach fiber segments, a plurality of spans of the fiber segments, and Jenkins fails to teach a constraint requiring that, for at least a particular span of the identified spans, the particular span does not exceed a maximum number of intermediate nodes that are interconnected without intermediate regeneration.  
Carpenter teaches fiber segments in the telecommunications network (metrics along a transparent path or subpath represents impairment accumulation across the associated network elements and fiber spans traversed, Para. 26, FIG. 2).  
Carpenter teaches a plurality of spans of the fiber segments in the telecommunications network (FIG. 4a shows a network comprised of fourteen nodes. FIG. 4b shows one example of a dominating set for the network of FIG. 4a.  Para. 33, FIGS. 4a, 4b).  
Carpenter teaches a constraint requiring that, for at least a particular span of the identified spans, the particular span does not exceed a maximum number of intermediate nodes that are interconnected without intermediate regeneration (constraints on the number of consecutive transparent nodes between OEO regenerations can be imposed, Para. 27, 61.  A path is deemed feasible if each of its transparent subpaths is simultaneously within the limit imposed for each metric, Para. 61.  Use simple constraints, such as node counts, to enforce the feasibility of paths in the network, Para. 62.  The results of an experiment based on constraints of no more than 3 consecutive transparent nodes between regenerations are shown in FIGS. 7a, 7b and 7c, Para. 63).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Carpenter with the teachings of Jenkins since Carpenter provides a technique for limiting a number of nodes between regenerations in a fiber network, which can be introduced into the system of Jenkins to permit optical paths utilizing fiber connections to be prevented from having an inordinate number of  nodes installed in between regenerators and be prevented from reductions of decoding reliability.  


In regard to Claim 12, Jenkins teaches A method for determining an optimal placement for a regeneration device in a telecommunications network, comprising: identifying a set of possible spans of the telecommunications network (for optical signals traveling from node A to node D via nodes B and C, Para. 30, FIGS. 3A, 3B.  For optical signals traveling in the clockwise direction from node A to node C, through node B, Para. 31, FIGS. 3A, 3B), wherein each possible span of the set of possible spans: can be traversed by a wave without intermediate regeneration (starting from the row labeled A to the column labeled D, the value of OSNR margin is 20.6 dB, Para. 30, FIGS. 3A, 3B.  The value of the OSNR margin for optical signals traveling in the clockwise direction from node A to node C, through node B, is 19.3 dB, Para. 31, FIGS. 3A, 3B); and comprises a plurality of nodes that are interconnected by one or more fiber segments of the telecommunications network (Each demand is a point-to-point communications link that is to be established between two offices. The offices may also be referred to as nodes or optical network elements.  The demands 207, 212 between office, 230_1 and office3 230_3 and office3 230_3 and office4 230_4 are illustrated.  Para. 26, FIG. 2).  
Jenkins teaches determining, based on the set of possible spans, an optimal placement for a regeneration device in the telecommunications network (where there are paths that require regeneration, the planner may wish to designate at least one node as a regeneration node, Para. 34, FIGS. 3A, 3B) according to a constraint (Good choice is node C, Para. 34, FIGS. 3A, 3B.  The planner may decide to use this node because that node has terminating demands and requires multiplexing equipment, Para. 34, FIGS. 3A, 3B).  
Jenkins teaches generating a user interface comprising a display of the optimal placement for the regeneration device in a graphical user interface (a display module 150 that displays a model of Optical Signal-to-Noise Ratio (OSNR) margins of optical signals on a path-by-path basis to a user 120, Para. 16, FIG. 1A.  Example embodiment 100 identifies one or more regeneration locations within the topology, Para. 17, FIG. 1A).  
Jenkins teaches, wherein the graphical user interface (display module 150 that displays a model, Para. 16, FIG. 1A) further comprises at least one span of the plurality of spans (n optical network elements 130_1, 130_2, . . . , 130_n-1, 130_n and paths 135_1, 135_2, . . . , 135_n-1, 135_n in a representation of a topology of an optical network 110, Para. 16, FIG. 1A), and wherein the at least one span is associated with the display of the optimal placement for the at least one regeneration device (100 identifies one or more regeneration locations 140_1, 140_2, . . . , 140_n-1, 140_n within the topology, Para. 17, FIG. 1A).  
Jenkins, although providing an implicit teaching, fails to explicitly teach fiber segments, and Jenkins fails to teach a constraint requiring that, for at least a particular span of the set of possible spans, the particular span does not exceed a maximum number of intermediate nodes that are interconnected without intermediate regeneration.  
Carpenter teaches fiber segments of the telecommunications network (metrics along a transparent path or subpath represents impairment accumulation across the associated network elements and fiber spans traversed, Para. 26, FIG. 2).  
Carpenter teaches a constraint requiring that, for at least a particular span of the set of possible spans, the particular span does not exceed a maximum number of intermediate nodes that are interconnected without intermediate regeneration (constraints on the number of consecutive transparent nodes between OEO regenerations can be imposed, Para. 27, 61.  A path is deemed feasible if each of its transparent subpaths is simultaneously within the limit imposed for each metric, Para. 61.  Use simple constraints, such as node counts, to enforce the feasibility of paths in the network, Para. 62.  The results of an experiment based on constraints of no more than 3 consecutive transparent nodes between regenerations are shown in FIGS. 7a, 7b and 7c, Para. 63).  



In regard to Claim 18, Jenkins teaches A method for optimizing a telecommunications network, the method comprising: accessing information describing fiber segments in the telecommunications network (planning module 160 may include a display module 162 that displays a model of Optical Signal-to-Noise Ratio (OSNR) margins of optical signals on a path-by-path basis, Para. 20, FIG. 1B.  Planning module 260 is responsible for taking all demands and determining the best way to route them through the network, Para. 26, FIG. 2.  Optical signal-to-noise ratio (OSNR) must be above a threshold that depends on the data rate measured, Para. 27, FIG. 2).  
Jenkins teaches determining, based on the information, a plurality of spans of the fiber segments in the telecommunications network (for optical signals traveling from node A to node D via nodes B and C, Para. 30, FIGS. 3A, 3B.  For optical signals traveling in the clockwise direction from node A to node C, through node B, Para. 31, FIGS. 3A, 3B) that can be traversed by a wave without intermediate regeneration (starting from the row labeled A to the column labeled D, the value of OSNR margin is 20.6 dB, Para. 30, FIGS. 3A, 3B.  The value of the OSNR margin for optical signals traveling in the clockwise direction from node A to node C, through node B, is 19.3 dB, Para. 31, FIGS. 3A, 3B).  
Jenkins teaches generating an optimal placement for at least one regeneration device in the telecommunications network (where there are paths that require regeneration, the planner may wish to designate at least one node as a regeneration node, Para. 34, FIGS. 3A, 3B) based on at least: a constraint (Good choice is node C, Para. 34, FIGS. 3A, 3B.  The planner may decide to use this node because that node has terminating demands and requires multiplexing equipment, Para. 34, FIGS. 3A, 3B).  
Jenkins teaches causing display of the optimal placement for the at least one regeneration device in a graphical user interface (a display module 150 that displays a model of Optical Signal-to-Noise Ratio (OSNR) margins of optical signals on a path-by-path basis to a user 120, Para. 16, FIG. 1A.  Example embodiment 100 identifies one or more regeneration locations within the topology, Para. 17, FIG. 1A).  
Jenkins teaches, wherein the graphical user interface (display module 150 that displays a model, Para. 16, FIG. 1A) further comprises at least one span of the plurality of spans (n optical network elements 130_1, 130_2, . . . , 130_n-1, 130_n and paths 135_1, 135_2, . . . , 135_n-1, 135_n in a representation of a topology of an optical network 110, Para. 16, FIG. 1A), and wherein the at least one span is associated with the display of the optimal placement for the at least one regeneration (100 identifies one or more regeneration locations 140_1, 140_2, . . . , 140_n-1, 140_n within the topology, Para. 17, FIG. 1A).  
Jenkins, although providing an implicit teaching, fails to explicitly teach fiber segments, and Jenkins fails to teach a constraint requiring that, for at least a particular span of the identified spans, the particular span does not have more than a maximum number of intermediate nodes that are interconnected without intermediate regeneration.  
Carpenter teaches fiber segments in the telecommunications network (metrics along a transparent path or subpath represents impairment accumulation across the associated network elements and fiber spans traversed, Para. 26, FIG. 2).  
Carpenter teaches a constraint requiring that, for at least a particular span of the identified spans, the particular span does not have more than a maximum number of intermediate nodes that are interconnected without intermediate regeneration (constraints on the number of consecutive transparent nodes between OEO regenerations can be imposed, Para. 27, 61.  A path is deemed feasible if each of its transparent subpaths is simultaneously within the limit imposed for each metric, Para. 61.  Use simple constraints, such as node counts, to enforce the feasibility of paths in the network, Para. 62.  The results of an experiment based on constraints of no more than 3 consecutive transparent nodes between regenerations are shown in FIGS. 7a, 7b and 7c, Para. 63).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Carpenter with the teachings of Jenkins since Carpenter provides a technique for limiting a number of nodes between regenerations in .  


Claims 6-7, 13-14, 17 and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins in view of Carpenter, and further in view of Iraschko (Pub. No.: US 20010043771 A1), hereafter referred to as Iraschko.  
In regard to Claim 6, as presented in the rejection of Claim 5, Jenkins in view of Carpenter teaches the telecommunication network.  
Jenkins fails to teach wherein the telecommunication network comprises a set of nodes, and wherein each span of the identified plurality of spans comprises two or more nodes of the set of nodes that are interconnected by at least one fiber segment.
	Iraschko teaches, wherein the telecommunication network comprises a set of nodes, and wherein each span of the identified plurality of spans comprises two or more nodes of the set of nodes that are interconnected by at least one fiber segment (FIG. 3 shows two fibers of an optical network, Para. 29.  FIG. 4 shows a portion of an optical network that includes four nodes (1-4) connected by optical fibers, Para. 29.  1 Span the set of links between a pair of nodes, Para. 29).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of Carpenter since Iraschko provides a technique for minimize the total cost of an optical 

In regard to Claim 7, as presented in the rejection of Claim 5, Jenkins in view of Carpenter teaches the telecommunication network.  
Jenkins fails to teach generating the optimal placement for the at least one regeneration device further comprises evaluating of a cost associated with placement of the at least one regeneration device at a node of the set of nodes in the telecommunications network.
	Iraschko teaches, generating the optimal placement for the at least one regeneration device further comprises evaluating of a cost associated with placement of the at least one regeneration device at a node of the set of nodes in the telecommunications network (minimize the total cost (i.e., determining the cost optimal placement of regenerators) of an optical network, Para. 29.  If a working band must be regenerated at an intermediate node, the cost of the BWDM, CWDM, and WCI CPs needed at the working "hub" should be added to the costs, Para. 133.  Costs for hp and Gp are only incurred at those nodes where a protection band is regenerated, i.e. at a protection "hub", Para. 134).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of Carpenter since Iraschko provides a technique for minimize the total cost of an optical network, which can be introduced into the system of Jenkins in view of Carpenter to 

In regard to Claim 13, as presented in the rejection of Claim 12, Jenkins in view of Carpenter teaches the telecommunication network.  
Jenkins fails to teach generating, based on the set of possible spans, a set of optimal spans for the telecommunications network, each optimal span comprising at least: a start node; an end node; and a number of intermediate nodes.	
Iraschko teaches generating, based on the set of possible spans, a set of optimal spans for the telecommunications network, each optimal span comprising at least: a start node; an end node; and a number of intermediate nodes (FIG. 3 shows two fibers of an optical network, Para. 29.  FIG. 4 shows a portion of an optical network that includes four nodes (1-4) connected by optical fibers, Para. 29.  1 Span the set of links between a pair of nodes, Para. 29).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of Carpenter since Iraschko provides a technique for minimize the total cost of an optical network, which can be introduced into the system of Jenkins in view of Carpenter to ensure the most cost effective placement of regeneration nodes in an optical network where some nodes are separated by extended distances.  

In regard to Claim 14, as presented in the rejection of Claim 12, Jenkins in view of Carpenter teaches the telecommunication network.  

Iraschko teaches determining the optimal placement for the regeneration device further comprises evaluating of a cost associated with placement of the regeneration device at a node of the telecommunications network (minimize the total cost (i.e., determining the cost optimal placement of regenerators) of an optical network, Para. 29.  If a working band must be regenerated at an intermediate node, the cost of the BWDM, CWDM, and WCI CPs needed at the working "hub" should be added to the costs, Para. 133.  Costs for hp and Gp are only incurred at those nodes where a protection band is regenerated, i.e. at a protection "hub", Para. 134).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of Carpenter since Iraschko provides a technique for minimize the total cost of an optical network, which can be introduced into the system of Jenkins in view of Carpenter to ensure the most cost effective placement of regeneration nodes in an optical network where some nodes are separated by extended distances.  

In regard to Claim 17, as presented in the rejection of Claim 12, Jenkins in view of Carpenter teaches the regeneration device.  
Jenkins fails to teach the display of the optimal placement for the regeneration device comprises an indication that the regeneration device is a new regeneration device for the telecommunications network at the determined optimal placement.	
(minimize the total cost (i.e., determining the cost optimal placement of regenerators) of an optical network, Para. 29.  If a working band must be regenerated at an intermediate node, the cost of the BWDM, CWDM, and WCI CPs needed at the working "hub" should be added to the costs, Para. 133.  Costs for hp and Gp are only incurred at those nodes where a protection band is regenerated, i.e. at a protection "hub", Para. 134).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of Carpenter since Iraschko provides a technique for minimize the total cost of an optical network, which can be introduced into the system of Jenkins in view of Carpenter to ensure the most cost effective placement of regeneration nodes in an optical network where some nodes are separated by extended distances.  

In regard to Claim 19, as presented in the rejection of Claim 18, Jenkins in view of Carpenter teaches the telecommunication network.  
Jenkins fails to teach wherein the telecommunication network comprises a set of nodes, and wherein each span of the identified plurality of spans comprises two or more nodes of the set of nodes that are interconnected by at least one fiber segment.	Iraschko teaches, wherein the telecommunication network comprises a set of nodes, and wherein each span of the identified plurality of spans comprises two or more (FIG. 3 shows two fibers of an optical network, Para. 29.  FIG. 4 shows a portion of an optical network that includes four nodes (1-4) connected by optical fibers, Para. 29.  1 Span the set of links between a pair of nodes, Para. 29).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of Carpenter since Iraschko provides a technique for minimize the total cost of an optical network, which can be introduced into the system of Jenkins in view of Carpenter to ensure the most cost effective placement of regeneration nodes in an optical network where some nodes are separated by extended distances.  

In regard to Claim 20, as presented in the rejection of Claim 18, Jenkins in view of Carpenter teaches the telecommunication network.  
Jenkins fails to teach generating the optimal placement for the at least one regeneration device further comprises evaluating of a cost associated with placement of the at least one regeneration device at a node of the set of nodes in the telecommunications network.  
Iraschko teaches, generating the optimal placement for the at least one regeneration device further comprises evaluating of a cost associated with placement of the at least one regeneration device at a node of the set of nodes in the telecommunications network (minimize the total cost (i.e., determining the cost optimal placement of regenerators) of an optical network, Para. 29.  If a working band must be regenerated at an intermediate node, the cost of the BWDM, CWDM, and WCI CPs needed at the working "hub" should be added to the costs, Para. 133.  Costs for hp and Gp are only incurred at those nodes where a protection band is regenerated, i.e. at a protection "hub", Para. 134).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of Carpenter since Iraschko provides a technique for minimize the total cost of an optical network, which can be introduced into the system of Jenkins in view of Carpenter to ensure the most cost effective placement of regeneration nodes in an optical network where some nodes are separated by extended distances.  

In regard to Claim 21, as presented in the rejection of Claim 18, Jenkins in view of Carpenter teaches the method.  
Jenkins fails to teach the generating the optimal placement is further comprises determining the maximum number of intermediate nodes and a maximum bandwidth for the particular span.  
Iraschko teaches the generating the optimal placement is further comprises determining the maximum number of intermediate nodes and a maximum bandwidth for the particular span (minimize the total cost (i.e., determining the cost optimal placement of regenerators) of an optical network, Para. 29.  If a working band must be regenerated at an intermediate node, the cost of the BWDM, CWDM, and WCI CPs needed at the working "hub" should be added to the costs, Para. 133.  Costs for hp and Gp are only incurred at those nodes where a protection band is regenerated, i.e. at a protection "hub", Para. 134).  



In regard to Claim 22, as presented in the rejection of Claim 18, Jenkins in view of Carpenter teaches the method.  
Jenkins fails to teach generating the optimal placement is further based on another constraint that each span in the identified spans has a regeneration device placed at each endpoint node of such span.  
Iraschko teaches generating the optimal placement is further based on another constraint that each span in the identified spans has a regeneration device placed at each endpoint node of such span (minimize the total cost (i.e., determining the cost optimal placement of regenerators) of an optical network, Para. 29.  If a working band must be regenerated at an intermediate node, the cost of the BWDM, CWDM, and WCI CPs needed at the working "hub" should be added to the costs, Para. 133.  Costs for hp and Gp are only incurred at those nodes where a protection band is regenerated, i.e. at a protection "hub", Para. 134).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Iraschko with the teachings of Jenkins in view of .  


Claims 8-10, 15-16 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins in view of Carpenter, and further in view of Archambault et al. (Pub. No.: US 20090232497 A1), hereafter referred to as Archambault.  
In regard to Claim 8, as presented in the rejection of Claim 5, Jenkins in view of Carpenter teaches the regeneration device.  
Jenkins fails to teach wherein the at least one regeneration device is a reconfigurable optical add-drop multiplexer (ROADM) device.  
Archambault teaches, wherein the at least one regeneration device is a reconfigurable optical add-drop multiplexer (ROADM) device (ROADM nodal architecture 300 can include an amplifier bank 304, Para. 57, FIGS. 10-12.  The directionless ROADM node could include amplification, regeneration, and wavelength conversion, such as illustrated in FIGS. 10 and 11, Para. 58, FIG. 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Archambault with the teachings of Jenkins in view of Carpenter since Archambault provides a technique for a reconfigurable optical add/drop multiplexer (ROADM) system, which can be introduced into the system of 

In regard to Claim 9, as presented in the rejection of Claim 5, Jenkins in view of Carpenter teaches the graphical user interface.  
Jenkins fails to teach wherein the optimal placement of the ROADM device is displayed by the graphical user interface to be a modified placement of the ROADM device.  
Archambault teaches, wherein the optimal placement of the ROADM device is displayed by the graphical user interface to be a modified placement of the ROADM device (Directionless ROADMs make it possible for operators to dynamically provision local transceivers to different degrees as they reconfigure their networks, Para. 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Archambault with the teachings of Jenkins in view of Carpenter since Archambault provides a technique for a reconfigurable optical add/drop multiplexer (ROADM) system, which can be introduced into the system of Jenkins in view of Carpenter to permit a network which is fully non-blocking and which can be upgraded in a flexible and incremental manner through an efficient usage of ROADMs.


In regard to Claim 10, as presented in the rejection of Claim 5, Jenkins in view of Carpenter teaches the graphical user interface.  
Jenkins fails to teach wherein the optimal placement of the ROADM device is displayed by the graphical user interface to be a new ROADM device in addition to at least one other ROADM device.  
Archambault teaches, wherein the optimal placement of the ROADM device is displayed by the graphical user interface to be a new ROADM device in addition to at least one other ROADM device (Directionless ROADMs make it possible for operators to dynamically provision local transceivers to different degrees as they reconfigure their networks, Para. 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Archambault with the teachings of Jenkins in view of Carpenter since Archambault provides a technique for a reconfigurable optical add/drop multiplexer (ROADM) system, which can be introduced into the system of Jenkins in view of Carpenter to permit a network which is fully non-blocking and which can be upgraded in a flexible and incremental manner through an efficient usage of ROADMs.

In regard to Claim 15, as presented in the rejection of Claim 12, Jenkins in view of Carpenter teaches the telecommunications network.  
Jenkins fails to teach the user interface further comprises at least one span of the telecommunications network, and wherein the at least one span is associated with the display of the optimal placement for the regeneration device.  
(Directionless ROADMs make it possible for operators to dynamically provision local transceivers to different degrees as they reconfigure their networks, Para. 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Archambault with the teachings of Jenkins in view of Carpenter since Archambault provides a technique for a reconfigurable optical add/drop multiplexer (ROADM) system, which can be introduced into the system of Jenkins in view of Carpenter to permit a network which is fully non-blocking and which can be upgraded in a flexible and incremental manner through an efficient usage of ROADMs.

In regard to Claim 16, as presented in the rejection of Claim 12, Jenkins in view of Carpenter teaches the regeneration device.  
Jenkins fails to teach the display of the optimal placement for the regeneration device comprises an indication that the optimal placement is a modified placement of the regeneration device.  
Archambault teaches the display of the optimal placement for the regeneration device comprises an indication that the optimal placement is a modified placement of the regeneration device (Directionless ROADMs make it possible for operators to dynamically provision local transceivers to different degrees as they reconfigure their networks, Para. 4).  


In regard to Claim 23, as presented in the rejection of Claim 5, Jenkins in view of Carpenter teaches the method.  
Jenkins fails to teach wherein generating the optimal placement further comprises applying at least one first linear programming model to the identified spans and the constraint.  
Archambault teaches, wherein generating the optimal placement further comprises applying at least one first linear programming model to the identified spans and the constraint (If the plurality of wavelengths are express, then the plurality of wavelengths are routed to an appropriate egress degree (step 406).  If the plurality of wavelengths are add/drop, then the plurality of wavelengths are amplified (step 408). The amplifier plurality of wavelengths are split into multiple copies (step 410).  Para. 59-60, FIG. 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Archambault with the teachings of Jenkins in view of Carpenter since Archambault provides a technique for a reconfigurable optical 

In regard to Claim 24, as presented in the rejection of Claim 5, Jenkins in view of Carpenter teaches the method.  
Jenkins fails to teach wherein generating the optimal placement further comprises applying at least one second linear programming model to determine a set of specific wavelengths for each identified span.  
Archambault teaches, wherein generating the optimal placement further comprises applying at least one second linear programming model to determine a set of specific wavelengths for each identified span (If the plurality of wavelengths are express, then the plurality of wavelengths are routed to an appropriate egress degree (step 406).  If the plurality of wavelengths are add/drop, then the plurality of wavelengths are amplified (step 408). The amplifier plurality of wavelengths are split into multiple copies (step 410).  Para. 59-60, FIG. 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Archambault with the teachings of Jenkins in view of Carpenter since Archambault provides a technique for a reconfigurable optical add/drop multiplexer (ROADM) system, which can be introduced into the system of Jenkins in view of Carpenter to permit a network which is fully non-blocking and which .


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 5/29/2021 have been fully considered but they are not persuasive.  Page 8 of the Remarks presents the argument that Independent claim 5 of the present application, from which claims 6-10 depend, recites, inter alia, a system that causes “display of the optimal placement for the at least one regeneration device in a graphical user interface, wherein the graphical user interface further comprises at least one span of the plurality of spans, and wherein the at least one span is associated with the display of the optimal placement for the at least one regeneration device” (emphasis added).  A display module 150 of Jenkins that displays a model for user 120 interaction, is substantively the same as a graphical user interface of Claim 5.  The n optical network elements 130_1, 130_2, . . . , 130_n-1, 130_n interconnected through paths 135_1, 135_2, . . . , 135_n-1, 135_n, is substantively the same as one span of the plurality of spans of Claim 5.  The identifying of one or more regeneration locations 140_1, 140_2, . . . , 140_n-1, 140_n within a topology involving a display module 150 of Jenkins, is substantively the same as at least one span is associated with the display of the optimal placement for the at least one regeneration device of Claim 5.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
8-2-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477